CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 In connection with the Report of CoConnect, Inc., a Nevada corporation, (the “Company”) on Form 10-QSB for the quarter ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark L. Baum, President and Chief Executive Officer of the Company, certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Mark L. Baum Mark L. Baum Interim President and Chief Executive Officer November 19, 2007
